Citation Nr: 1137404	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a neurological condition of the cervical spine, right shoulder, and right arm.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971, and from July 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In March 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a neurological condition of the cervical spine, right shoulder, and right arm that is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing an electromyography procedure in October 2005, or that is the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.CA. § 1151 for a neurological condition of the cervical spine, right shoulder, and right arm are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a neurological condition of the cervical spine, right shoulder, and right arm, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated in May 2006 and May 2010 fully satisfied the notice requirements of the VCAA with respect to the Veteran's claim.  In particular, the Board notes that these letters advised the Veteran how to substantiate his claim for compensation pursuant to 38 U.S.C.A. § 1151, and asked him to send the information or evidence to VA.  Also, the Veteran's claim was readjudicated most recently by way of March 2011 Supplemental Statement of the Case (SSOC).  The May 2006 and May 2010 notices, as well as a March 2006 notice, also explained how VA assigns disability ratings and effective dates.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records and private treatment records have been associated with the claims file, and the Veteran has not identified any outstanding treatment records that he wished for VA to obtain.  In this regard, the Board notes that in March 2010, the Veteran's claim was remanded so that copies of any outstanding VA treatment records dated from October 2005 to May 2006, and from September 2006 to present, could be associated with the claims file.  Pursuant to the Board's remand directive, copies of all of the Veteran's VA treatment records dated from October 2005 to March 2011 have been associated with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination or opinion when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO obtained a VA medical opinion in September 2006 relating to the Veteran's claim.  The VA examiner's report reflects that the examiner had an opportunity to review the entire claims file, including all of the Veteran's relevant VA and private treatment records, and he provided a clear rationale for his conclusions.  Based thereon, the Board finds this VA examiner's report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2010).

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or
 (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(c) and (d)(1) (2010).

The Veteran claims that he incurred a neurological condition of the cervical spine, right shoulder, and right arm as a result of an electromyography (EMG) that was performed in October 2005 at a VA medical center (VAMC).  Specifically, the Veteran asserts that a needle was placed in the wrong part of his neck during the procedure that caused severe pain at that moment, caused his muscles to contract, in turn dislocating his ribs, and blowing out three discs in his cervical spine.  See, e.g., Statements, April 2009 and April 2011.

November 1997 private hospital records reflect that the Veteran underwent right ulnar nerve transposition surgery to treated diagnosed right ulnar neuropathy.

An October 12, 2005 VA treatment record reflects that the Veteran underwent an EMG/NCV study for complaints of right hand numbness (fourth and fifth digits and lateral palm) and right hand cramping, as well as neck and shoulder pain.  It was noted that the Veteran previously underwent right ulnar nerve transposition in 1997 and that he had some resolution of symptoms.  Impression of ulnar nerve neuropathy that appears to be old, as well as an isolated abnormality of the right flexor carpi radialis (FCR) that may be related to a scar, isolated branch of the median nerve, or local trauma, were recorded.  The Board notes that there was no notation regarding any complications with the procedures in the treatment record.

Another October 12, 2005 VA treatment record, prepared approximately two hours later, reflects that the Veteran presented for psychiatric treatment that was noted as being right after his scheduled EMG.  There is no notation, however, that the Veteran mentioned any problems with the EMG procedure.

A November 2005 VA treatment record reflects that the Veteran followed-up with his primary care physician at the VA medical center (VAMC).  The record specifically reflects that the Veteran denied any new problems or complaints, that he did report that his right forearm numbness was worsening, and that he was referred to neurosurgery for further evaluation.  Again, the Board notes that there is no indication that the Veteran mentioned any complications with the October 2005 EMG procedure.

A November 2005 VA neurosurgery consultation record reflects the Veteran's history of ulnar nerve repositioning in 1997 and the October 2005 nerve conduction study, and an assessment of ulnar neuropathy and history of ulnar nerve repositioning in 1997 were recorded.  Again, the Board notes that there was no mention in the record of any complications with the EMG procedure.

VA Treatment Records dated from December 2005 to May 2006 reflect that the Veteran reported experiencing neck pain, right shoulder pain, and right arm pain since the October 2005 procedure.  See, e.g., VA Treatment Records, December 2005, January 2006, February 8, 2006, March 16, 2006, May 26, 2006.  An EMG study was performed in February 2006, which report reflects that a diagnosis of C7 radiculopathy needs to be entertained.  A March 2006 MRI of the Veteran's cervical spine reflects findings of a severe left paracentral disc herniation with a moderate impression on the left portion of the spinal canal and that impinges on the canal; an impression of degenerative disc disease (DDD), most severe at the C5-6 level, was recorded.  A March 2006 x-ray report of the Veteran's cervical spine reflects an impression of moderate degenerative changes.  A March 2006 x-ray report of the Veteran's right shoulder reflects findings of mild degenerative changes.  VA treatment records dated March and May 2006 reflect diagnoses of myofascial pain, cervical radiculopathy, right ulnar nerve neuropathy at the elbow as an old finding, and neuropathic pain.  A June 2007 EMG study report reflects that there was evidence of C7 or C8 radiculopathy on the right.  A March 2008 MRI of the Veteran's cervical spine revealed DDD most severe at C5-6.  A June 2008 VA treatment record reflects diagnosed neck pain secondary to DDD, and cervical radiculopathy.

A September 2006 VA medical opinion was obtained.  The examiner reviewed the claims file, noted the Veteran's history of right ulnar nerve transposition surgery at a private hospital in 1997 due to a history of right hand numbness and weakness, followed by a recurrence of symptoms in 2005.  The examiner noted that an EMG study was performed in October 2005 that did show ulnar nerve neuropathy at the area of the cubital tunnel, but noted that the report reflects it appeared to be an old finding.  The examiner noted that no difficulties or complications were noted in the EMG study report.  The examiner noted that the Veteran had reported to VA clinicians that he developed pain after the October 2005 EMG study in his right scapular area that radiated into his neck, right shoulder, right elbow and forearm, and ending at his right wrist.  The examiner noted that diagnoses of myofascial pain, cervical radiculopathy, right ulnar nerve neuropathy at the elbow as an old finding, and neuropathic pain were recorded in the VA treatment records.  The examiner also noted that a repeat EMG study was performed at the VAMC in February 2006 that showed essentially the same findings as the study done in October 2005, and that a March 2006 MRI of the Veteran's cervical spine reflected DDD, worst at the C5-6 level, showing left paracentral disc herniation with a moderate impression on the left portion of the spinal canal.  The examiner opined that it was less likely as not that the October 2005 EMG caused any disability, and that there was no evidence of any negligence or improper treatment relating to the October 2005 EMG.  The examiner explained that his opinion was based on his review of the claims file, particularly the evidence as stated in the medical record and subsequent 2006 EMG study and MRI reports.

The Board finds the opinion of the September 2006 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a neurological condition of the neck, right shoulder, or right arm that is due to the October 2005 EMG provided by VA.  As noted above, the examiner based his opinion on a detailed review of the claims file.  Also, there is no medical opinion of record that contradicts the opinion of the VA examiner.  

The Board acknowledges the opinion of the Veteran that his neck, right shoulder, and right arm problems were caused by the October 2005 EMG procedure.  The Board also acknowledges certain lay statements submitted by the Veteran from his friends L.B., J.F., and D.R., and his sister P.J., that the Veteran has experienced neck, right shoulder, and right arm pain since the October 2005 EMG.  The Board recognizes that the Veteran and his friends and sister may be competent, as a lay persons, to the onset of symptomatology such as neck, right shoulder, and right arm pain following the October 2005 EMG, and, as such, the Board finds that their testimony is of some probative weight in that regard.  However, as discussed above, the VA examiner undertook a detailed review of the Veteran's records pertaining to his EMG and treatment received following that surgery.  The VA examiner also reviewed the results of x-rays and MRI's detailing the nature and severity of the disability present in the Veteran's cervical spine.  Ultimately, the VA examiner concluded that it was unlikely that the EMG caused his current disability.  While the Veteran, his sister, and his friends are competent to describe the onset and worsening of symptoms following the EMG, they are not competent to opine on matters requiring medical knowledge, such as opining as to the nature and etiology of the cervical spine disability underlying his complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, in determining whether the Veteran's EMG is responsible for additional disability, the Board finds the above discussed opinion of the VA examiner by far more probative than the lay statements of the Veteran, his sister, and his friends..

The Board has considered separately the undated statement of the Veteran's friend, L.B. (circa June 2010) to the effect that the Veteran's chiropractor, Mr. D., opined that a needle was misplaced during the October 2005 EMG procedure causing the Veteran's muscles to contract, thereby causing his ribs to "pop out" and, in turn, pop out several cervical spine discs.  The Board has also considered the Veteran's own statement to the effect that he was told by the VA clinician who performed the October 2005 EMG procedure that there was a nerve "crossfire."  In this regard, the Board recognizes that lay individuals can, in some circumstances, relate medical information they were told by a health care provider, such as a diagnosis.  See Jandreau, 492 F.3d at 1377.  Nevertheless, the reports by a lay person of what they were told by a clinician does not necessarily constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the Board finds it significant that, in his own June 2009 letter, Mr. K.D., the chiropractor, while acknowledging that he had been treating the Veteran, did not provide any opinion as to the etiology of the Veteran's condition.  Given that the chiropractors own letter offered in support of the claim failed to put forth any opinion on etiology, the Board must find the statements of the Veteran and his friend relating what the chiropractor said to be of very limited probative value, particularly in contrast to the specific opinion of the VA examiner discussed above, who undertook a thorough review of the Veteran's treatment records surrounding the EMG and provided a detailed discussion as to the precise nature of the current cervical spine disability underlying the Veteran's complaints.

The Board also acknowledges that several VA treatment records reflect that the Veteran has reported to VA clinicians that he was experiencing neck pain, right shoulder pain, and right arm pain as a result of the EMG performed at the VAMC in October 2005.  See, e.g., VA Treatment Records, December 2005, January 2006, February 8, 2006, March 16, 2006, May 26, 2006.  The Board notes, however, that the mere transcription of the Veteran's lay statements by a VA clinician does not transform them into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Here, the Board finds that it is clear that these clinical notes merely reference the Veteran's own belief as to the etiology of his complaints and they do not constitute actual medical opinions put forth by those who transcribed his opinion.  Therefore, again, the Board finds the opinion of the September 2006 VA examiner to be by far more probative than the Veteran's lay opinion or history recorded in these medical records.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a neurological condition of the cervical spine, right shoulder, and right arm is denied.


REMAND

The Veteran claims that he has PTSD as a result of his active duty service in the Republic of Vietnam as a field mechanic with the United States Marines Corps between July 1970 and May 1971.  See DD Form 214.  Unfortunately, after a thorough review of the claims file, the Board finds that another remand is necessary before a decision can be made with regard to the Veteran's claim.

As an initial matter, the Board notes that an April 2008 VA treatment record reflects that the Veteran was diagnosed with PTSD.  See 38 C.F.R. § 3.304(f) (2010).

The Veteran alleges three stressors occurred relating to his Vietnam service.  In his April 2009 stressor statement, the Veteran alleges that in Vietnam on or around October 1, 1970, while he was driving by a base or field hospital in China Beach, he witnessed a soldier being fatally wounded by gunfire by an MP in front of the hospital (and that he tried to render assistance).  Also in his April 2009 stressor statement, the Veteran alleges that in Vietnam, some time between July 1970 and October 1970, the night after he arrived at a sub motor pool, his hooch came under attack by enemy mortar rounds and a rocket exploded approximately 10 feet away from him.  Recently (post-remand), in an April 2011 statement, the Veteran alleged that a buddy, Lance Corporal K. W. (who was assigned to B company, 1st battalion, 5th Marines, 1st Marine division, III MAF) with whom he reports he went to boot camp and ITR training (infantry training) and apparently served with in Vietnam, was killed by enemy rocket or mortar fire while out on patrol, and that, shortly thereafter, the Veteran witnessed a room full of approximately 100 service personnel who had been killed in action, including LCpl. K.W., in a building in landing zone (LZ) Baldy awaiting transport (albeit the Veteran reports that LCpl. K.W.'s body was not specifically identified due to the type of injuries sustained).

Service connection for PTSD generally requires (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).

The Board acknowledges that after the Board remanded the Veteran's claim in March 2010, 38 C.F.R. § 3.304(f)(3) was amended, effective July 13, 2010, eliminating the requirement for corroborating that a claimed in-service PTSD stressor occurred if the claimed stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).  For purposes of amended 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board finds that the Veteran's alleged stressor involving his sub motor pool coming under enemy attack in Vietnam to be consistent with the places, types, and circumstances of the Veteran's service in the marines as a field auto mechanic in Vietnam and, based thereon and based on the newly amended 38 C.F.R. § 3.304(f) stressor verification requirements, the Board finds that verification of this particular stressor is not required if he is found by a VA psychiatrist or psychologist to have PTSD as a consequence of that stressor.

With regard to the Veteran's other two alleged stressors, as noted above, in March 2010, the Board remanded the Veteran's claim for further development, including so that the RO could attempt verification of the Veteran's alleged stressors.  The Board acknowledges that it appears that the RO, in recognizing the recent amendment to 38 C.F.R. § 3.304(f), conceded the Veteran's reported stressor involving his sub motor pool coming under enemy attack, see memo dated July 2010.  Nevertheless, the Board finds that another remand for an attempt at verification of the Veteran's other two reported stressors involving the fatal shooting at China Beach hospital and the Veteran's buddy K.W. being killed in action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in light of the fact that VA treatment records reflect diagnosed PTSD and at least one of the Veteran's stressors is conceded, the Board finds that a remand for a VA examination is required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt verification of the Veteran's claimed stressors through JSRRC and any other appropriate channels involving (a) the alleged incident on or around October 1, 1970 involving a wounded soldier or marine running out of the China Beach hospital and being fatally shot by an MP (please also send a request for verification to the U.S. Army Crime Record Center), and (b) the alleged incident involving the Veteran's buddy, Lance Corporal K.W., who served with B company, 1st battalion, 5th Marines, 1st Marine division, III MAF, being killed in action while on patrol in Vietnam.  Please provide copies of this remand, the Veteran's DD 214, and the Veteran's April 2009 and April 2011 stressor statements to the appropriate office from whom verification is requested.

If either of these two stressors are deemed verified, please make note of such to the VA examiner when scheduling the Veteran for a VA examination as provided in paragraph (2) below.

2.  After the above development has been completed, schedule the Veteran for a new VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  Please note that one particular stressor incident involving the Veteran's sub motor pool coming under enemy attack in Vietnam, and having a rocket explode 10 feet from him, has already been conceded.  If additional stressors are verified, these should be noted as well.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.  As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


